DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-12, 15-18, 20 & 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12 & 18, in view of applicant’s remarks P 7, the prior art of record does not fairly teach nor render obvious the limitations “wherein the RFIC element and the second inductor element are at least partially disposed within an opening area of the first coil-shaped antenna when viewed in a direction of the winding axis of the first coil-shaped antenna” in the arrangement as recited in claims 1, 12 & 18. Claims 4-11 directly or indirectly depend from claim 1; claims 15-17 directly or indirectly depend from claim 12 & claims 20 & 21 directly or indirectly depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                 


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845